 Case: 4:16-cv-01655-SNLJ Doc. #: 68 Filed: 11/14/18 Page: 1 of 3 PageID #: 934



                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI

LUCAS HINKEBEIN,                              )
by and through his Guardian                   )
and conservator, MARK HINKEBEIN,              )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )         Cause No. 4:16-CV-01655-SNLJ
                                              )
GAVIN HOPLER, et al.,                         )
                                              )
       Defendants.                            )


            JOINT MOTION TO STAY CASE MANAGEMENT ORDER AND
                          VACATE TRIAL SETTING

       Plaintiff and Defendants, by and through the undersigned counsel, hereby submit this

Joint Motion to Stay Case Management Order and Vacate Trial Setting, and state as follows:

       1.      Plaintiff and Defendant hereby notify the Court that they have reached a

settlement in principle of the claims pending herein.

       2.      Plaintiff has indicated the need to negotiate with a lienholder and has stated a

desire to assess the feasibility of establishing a trust for any settlement proceeds. The parties

anticipate that the process of finalizing the settlement may take in excess of 60 days.

       3.      To allow the parties to finalize the settlement and to allow them to structure the

settlement in a manner that all of the parties deem appropriate, the parties respectfully request

that this Court vacate the trial setting in this matter and stay all deadlines in the Amended Case

Management Order.

       4.      In the event that the Court grants this Joint Motion and the parties have not filed a

stipulation for dismissal within 90 days of the entry of such Order, the parties will file a status

update with the Court.


                                                  1
 Case: 4:16-cv-01655-SNLJ Doc. #: 68 Filed: 11/14/18 Page: 2 of 3 PageID #: 935



       WHEREFORE, Plaintiff and Defendants respectfully request that this Court enter an

Order vacating the current trial date, staying all deadlines in the Amended Case Management

Order, and for such other and further relief as the court deems just and proper.

                                      Respectfully submitted,

BLITZ, BARDGETT & DEUTSCH, L.C.                      KING, KREHBIEL & HELLMICH, LLC

By:/s/ Jason K. Turk_________                        By:/s/ William A. Hellmich
Robert D. Blitz, #24387MO                                   William A. Hellmich, #31182MO
Kelley F. Farrell, #43027MO                                 2000 South Hanley Rd.
Jason K. Turk, #58606MO                                     St. Louis, Missouri 63144
Amy E. Oslica, #66879MO                                     (314) 646-1110
120 S. Central Avenue, Ste. 1500                            (314) 646-1122 (facsimile)
St. Louis, MO 63105                                         bhellmich@kkkb.com
Telephone: 314.863.1500
Facsimile: 314-863-1877
rblitz@bbdlc.com                                     Attorneys for Defendants Oliver “Glenn”
kfarrell@bbdlc.com                                   Boyer and Jefferson County
jturk@bbdlc.com
aoslica@bbdlc.com
Attorneys for Plaintiff Lucas Hinkebein


                                                     BEHR, MCCARTER & POTTER P.C.

                                                     By:     /s/ John P. Torbitzky
                                                             Timothy J. Reichardt, #57684MO
                                                             John P. Torbitzky, #65233MO
                                                             7777 Bonhomme, Ste. 1400
                                                             St. Louis, MO 63105
                                                             (314) 862-3800
                                                             (314) 862-3953 (facsimile)
                                                             treichardt@bmplaw.com
                                                             jtorbitzky@bmplaw.com


                                                     Attorneys for Defendants Gavin Hopler,
                                                     Allen Rice, and Dennis Roberts




                                                 2
 Case: 4:16-cv-01655-SNLJ Doc. #: 68 Filed: 11/14/18 Page: 3 of 3 PageID #: 936



                                CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing document was sent via the Court’s

electronic notification system on this 14th day of November, 2018.


                                                    /s/ John P. Torbitzky




                                                3
